By the Court.

Benning, J.
delivering the opinion.
[1.] The question in this case is, whether a Constable who has arrested the defendant in a ca. sa. is liable to a rule for an escape, if the defendant has been rescued from him by a “mob?” The Court below held that a Constable is; and this decision, as we think, was right.
The only sort of rescue which, it seems, will excuse the Sheriff from not bringing in the body of a defendant whom he has arrested on a ca. sa. is that which is by the “King’s enemies.” A rescue by “rebels” or “traitors” will not do. Much less, therefore, will a rescue by a mob do. (Sewall on Sh'ff 388-'9; Bac. Abr’g’t “Escape;” Com. Dig. “Rescon’s” (D. 7.)
A Sheriff, by the Judiciary Act of 1799, may be ruled for an escape. (Cobb’s Dig. 1142.)
And by an Act of 1812, “ Constables shall be subject to be ruled by their respective Justice’s Courts,” “ under the same regulations as are pursued in the Superior Court in relation to offiesrs of said Court.” (Cobb’s Dig. 649.)